Exhibit Contacts: GendeLLindheim BioCom Partners Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 (212) 918-4650 NASDAQ PANEL GRANTS PEREGRINE PHARMACEUTICALS’ REQUEST FOR 180-DAY EXTENSION FOR CONTINUED LISTING ON NASDAQ Company Must Evidence a Closing Bid Price of $1.00 or More For at Least 10 Prior Consecutive Trading Days by January 20, 2009 TUSTIN, Calif., September 17, 2008 – Peregrine Pharmaceuticals, Inc. (Nasdaq: PPHM), a clinical stage biopharmaceutical company developing monoclonal antibodies for the treatment of cancer and hepatitis C virus (HCV) infection, today announced that on September 16, 2008, it received a letter from Nasdaq informing the company that the Nasdaq Listing Qualifications Panel ("the Panel") has granted Peregrine's request to remain listed on The Nasdaq Stock Market, subject to the condition that on or before January 20, 2009, Peregrine must have evidenced a closing bid price of $1.00 or more for a minimum of ten prior consecutive trading days. The
